USDC IN/ND case 3:18-cv-00928-RLM-JEM document 24 filed 07/08/19 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

THOMAS R. GANUS,                               )
           Plaintiff,                          )
                                               )
        v.                                     )        Cause No.: 3:18-CV-928-RLM-JEM
                                               )
KIMBERLY CREASY., et al.,                      )
          Defendants.                          )


                                               ORDER

        This matter is before the Court sua sponte. Pursuant to Federal Rule of Civil Procedure

26(f)(1) and 26(a)(1)(B)(iv), this case is exempt from exchanging initial disclosures and from filing

a Report of the Parties’ Planning Meeting. However, pursuant to Federal Rule of Civil Procedure

16(b) and Northern District of Indiana Local Rule 16-1(c), the Court must issue a scheduling order

in this case.

        Therefore, pursuant to Northern District of Indiana Local Rule 16-1(b), the Court ORDERS

defense counsel and the unrepresented plaintiff to separately prepare and file brief status reports (not

to exceed three pages unless greater length is unavoidable) by August 6, 2019. The status reports

must address:

        1. what deadline should be set for joining parties and amending the pleadings;

        2. what discovery is planned;

        3. what deadline should be set for completing discovery; and

        4. what deadline should be set for filing dispositive motions.

        The Court will then review the status reports and enter a scheduling order which may only

be modified for good cause with leave of court, pursuant to Federal Rule of Civil Procedure

                                                   1
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 24 filed 07/08/19 page 2 of 2


16(b)(4).

       SO ORDERED this 8th day of July, 2019.

                                        s/ John E. Martin
                                        MAGISTRATE JUDGE JOHN E. MARTIN
                                        UNITED STATES DISTRICT COURT
cc:    All counsel of record
       Plaintiff, pro se




                                           2
